11-5145-cv
Hart v. N.Y. Univ. Hosp. Ctr.



                                UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 31st
day of January, two thousand thirteen.

PRESENT:

                   JOSÉ A. CABRANES,
                   RICHARD C. WESLEY,
                   DEBRA ANN LIVINGSTON,

                                  Circuit Judges.

_____________________________________

WILLIAM HART, JR.,

                                 Plaintiff-Appellant,

                   v.                                                      No. 11-5145-cv

NEW YORK UNIVERSITY HOSPITAL CENTER,

                      Defendant-Appellee.
_____________________________________

FOR PLAINTIFF-APPELLANT:                                    William Hart, Jr., pro se, New York, NY.

FOR DEFENDANT-APPELLEE:                                     Ricki Ellen Roer, Wilson, Elser, Moskowitz,
                                                            Edelman & Dicker LLP, New York, NY.



                                                        1
     Appeal from a judgment of the United States District Court for the Southern District of
New York (Robert W. Sweet, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

          Plaintiff-appellant William Hart, Jr., proceeding pro se, brings this employment-discrimination
suit against defendant-appellee New York University Hospital Center (“the Hospital”), alleging,
inter alia, that the Hospital terminated his employment because of his African-American race, in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.1 In an opinion dated
October 7, 2011, the District Court granted summary judgment to the Hospital on this claim,
concluding that Hart had failed to present sufficient evidence to make out a prima facie case of
discrimination, and that he had failed to rebut the Hospital’s asserted non-discriminatory bases for
his firing. See Hart v. N.Y. Univ. Hosp. Ctr., No. 09-cv-5159 (S.D.N.Y. Oct. 7, 2011). Hart now
appeals that decision. We assume the parties’ familiarity with the facts and procedural history of this
case.

                                                    DISCUSSION

        We review an award of summary judgment de novo, “construing the evidence in the light most
favorable to the non-moving party and drawing all reasonable inferences in its favor.” Fincher v.
Depository Trust & Clearing Corp., 604 F.3d 712, 720 (2d Cir. 2010) (quotation marks omitted).
Summary judgment is appropriate if “the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). A
genuine dispute exists “if ‘the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.’” Gen. Star Nat’l Ins. Co. v. Universal Fabricators, Inc., 585 F.3d 662, 669 (2d Cir.
2009) (quoting Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008)).

        Having reviewed the record de novo, we conclude that Hart’s appeal is without merit,
substantially for the reasons stated by the District Court in its well-reasoned order. Hart has failed
to present sufficient evidence for a reasonable jury to conclude that racial discrimination motivated
the Hospital’s termination of his employment. Hart also has not presented sufficient evidence for a
reasonable jury to conclude that he satisfied, or could satisfy, his burden of demonstrating that the
asserted race-neutral bases for the Hospital’s actions were pretextual.




1 On appeal, Hart does not contest the District Court’s earlier decisions with respect to any of the other claims alleged in

his complaint. Accordingly, those claims are deemed abandoned. See, e.g., Fabrikant v. French, 691 F.3d 193, 202 n.8
(2d Cir. 2012).

                                                             2
                                        CONCLUSION

       We have considered all of Hart’s arguments on appeal and find them to be without merit.
Accordingly, for the reasons stated above, we AFFIRM the judgment of the District Court.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                3